Citation Nr: 0917143	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to payment of burial benefits in excess of 
$600.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her niece

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran had a period of recognized guerilla service 
during World War II from January 1945 to September 1945.  He 
had honorable combat service during which time he was 
injured.  The Veteran died in October 2005 and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, to pay $600.00 in nonservice-
connected burial benefits.  The appellant appeals the denial 
of service connection for the cause of the Veteran's death 
and the amount of benefits paid as dependent upon that 
finding.

The appellant and her niece appeared and gave personal 
testimony before the Board sitting in Oakland, California, in 
March 2009.  A transcript of that hearing is of record.  
Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, the Board finds that this appeal must be 
remanded for additional development and compliance with the 
Veterans Assistance Act of 2000 (VCAA).  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.



REMAND

The appellant contends that the Veteran's death in October 
2005 was hastened because of his service-connected dementia 
with chronic brain syndrome.  Specifically, the Veteran had 
been experiencing difficulties with his health following 
heart surgery in 2003 and died two years later of 
adenocarcinoma of the right upper lung while hospitalized at 
a VA facility.  The appellant asserts that the Veteran had 
been unable to participate in his treatment as a result of 
his service-connected dementia and, as such, the service-
connected disability contributed to his demise.

The appellant submitted her initial claim for VA death 
benefits, including dependency and indemnity compensation in 
October 2005.  VA issued several letters to her advising of 
the evidence needed to substantiate her claims.  None of the 
letters, however, specifically advised the appellant of the 
disabilities that were service-connected at the time of death 
and the evidence needed to substantiate a claim based on the 
contention that a service-connected disability contributed to 
the cause of the Veteran's death as required by Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  As such, this matter 
must be remanded to ensure that the appellant is provided 
adequate notice of her rights and responsibilities under the 
VCAA.

A review of the claims folder also reveals that the appellant 
provided a statement from the Veteran's treating physician 
from June 2000 to August 2004 which speaks to the Veteran's 
mental status following cardiac surgery in 2003.  While the 
opinion provided suggests that the Veteran's dementia 
contributed to the severity of his mental status, it does not 
address the appellant's contention that the dementia made it 
impossible for the Veteran to participate in his treatment 
and, thus, hastened his death.  Likewise, VA undertook to 
obtain a medical opinion in February 2008 and that opinion 
only addressed whether dementia gave rise to the Veteran's 
terminal lung cancer and resulting complications.  
Consequently, the Board finds that it is incumbent upon VA to 
obtain a medical opinion to address the specific allegations 
of the appellant as required by 38 C.F.R. § 3.159(c)(4).  
Also see Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA 
undertakes to provide a medical examination, the report must 
be adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Provide the appellant with VCAA-
compliant notice that advises her of 
all service-connected disabilities at 
the time of the Veteran's death and the 
evidence needed to substantiate her 
claims pursuant to Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Perform all 
necessary development as a result of 
response(s) received from the 
appellant.

2.	After all necessary development has 
been performed following VCAA-compliant 
notice to the appellant, have the 
Veteran's claims folder reviewed by the 
appropriate medical personnel to 
determine if any service-connected 
disability contributed to the Veteran's 
death in October 2005.  The examiner 
should specifically address the 
appellant's contention that service-
connected dementia limited the 
Veteran's ability to participate in his 
treatment and, as a consequence, that 
disability contributed to his death.  
If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the examiner must 
specifically explain why an opinion 
cannot be provided and give a complete 
rationale for his/her inability to 
provide the opinion.  If any opinion is 
rendered, the examiner must also 
provide a complete rationale.

3.	When the development requested has been 
completed, the case should be reviewed 
on the basis of the additional 
evidence.  If the benefits sought are 
not granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



